Citation Nr: 1627354	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  06-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for tinea corpus, for the purpose of accrued benefits.

3.  Entitlement to service connection for right foot plantar warts, for the purpose of accrued benefits.

4.  Entitlement to service connection for a kidney disability, for the purpose of accrued benefits.

5.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), for the purpose of accrued benefits.

6.  Entitlement to service connection for a disability manifested by a chronic sore throat, for the purpose of accrued benefits.

7.  Entitlement to service connection for hypertension, for the purpose of accrued benefits.

8.  Entitlement to service connection for left ear hearing loss, for the purpose of accrued benefits.


REPRESENTATION

The appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956, and he died in March 2004.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2005 and January 2009 by the Montgomery, Alabama, Regional Office (RO) Department of Veterans Affairs (VA).

In September 1996, the Veteran initially sought service connection for the disabilities that are now the subject of the appellant's claims seeking accrued benefits.  His appeal of the RO's denial of these claims was remanded by the Board in September 1996 and denied by the Board in April 2000.  However, this April 2000 Board decision was later vacated by the United States Court of Appeals for Veterans Claims (Court), as reflected in a December 2000 Order, in light of the then-recent passage of the Veterans Claims Assistance Act (VCAA).  Thereafter, the Board remanded the claims in December 2001 to ensure VCAA compliance, and the Board again denied the claims in August 2003.  Also in August 2003, the Veteran filed a notice of appeal to the Court with regard to the August 2003 Board decision; however, the Veteran died in March 2004 before his appeal had been decided.  Accordingly, the Court issued an Order in October 2004 vacating the August 2003 Board decision, citing case law indicating that the appropriate action when an appellant dies while his or her appeal is pending before the Court is to vacate the appealed Board decision.  The case was then returned to the Board, which issued a decision in January 2005 dismissing the appeal based on the death of the appellant.  

In August 2004, the appellant filed a formal application for Dependency and Indemnity Compensation benefits, which included her claim of service connection for the cause of the Veteran's death, and the RO denied this claim in the April 2005 rating decision on appeal.  In the January 2009 rating decision also on appeal, the RO also denied the claims captioned above seeking accrued benefits, and in July 2010, the Board remanded the appellant's claim seeking service connection for the cause of the Veteran's death for further notice, per Hupp v. Nicholson, 21 Vet. App. 342 (2007), and remanded the claims for accrued benefits for the issuance of a statement of the case, per Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In February 2016, the appellant perfected her appeal of her claims seeking accrued benefits, and these claims, as well as her claim seeking service connection for the cause of the Veteran's death, have now been returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

When completing her February 2016 substantive appeal form (VA Form 9) perfecting her appeal of her claims seeking accrued benefits, the appellant elected to participate in a Board hearing, to be conducted by a Veterans Law Judge sitting at the RO.  While the appellant did not make a similar designation when perfecting her appeal of her claim seeking service connection for the cause of the Veteran's death, the Board finds that her testimony regarding her accrued benefits claims for respiratory and kidney disorders would likely bear on her claim seeking service connection for the cause of the Veteran's death, given that the Veteran's death certificate states that his fatal pneumonia was caused, inter alia, by his renal failure and COPD.  

Thus, given that these claims are inextricably intertwined and that testimony regarding all claims will likely be offered during the appellant's requested Board hearing, the case is REMANDED for the following action:

Schedule the appellant to participate in a Board hearing to be conducted by a Veterans Law Judge sitting at the RO, and so inform the appellant of the scheduled hearing date.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

